Citation Nr: 1817464	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-34 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an increased initial evaluation in excess of 10 percent for hepatitis C.

4.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from January 1976 to December 1978.  He again had active duty service in the U.S. Army from December 1978 to March 1980 and was discharged under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared and testified before the undersigned Veterans Law Judge at a hearing conducted in March 2017.  A transcript of the hearing has been associated with the Veteran's claims file.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The claim for service connection for a low back disability was previously denied in a decision in February 1981.  While the Veteran filed a notice of disagreement with that decision, following the receipt of a Statement Of the Case, he did not file a Substantive Appeal.  In addition, no new evidence pertinent to the claim was received by VA within one year of the date the Veteran was informed of the decision.

2.  Evidence has been received since the February 1981 denial that relates to a previously unestablished element of the claim for service connection for a low back disability and raises a reasonable possibility of substantiating the claim

3.  Through his representative and on the record at the March 2017 Board hearing, prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal for an increased evaluation for hepatitis C.

4.  Through his representative and on the record at the March 2017 Board hearing, prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal for service connection for diabetes mellitus.


CONCLUSIONS OF LAW

1.  The February 1981 decision that denied service connection for a low back disability is final.  38 U.S.C. §§ 7104, 7105, 7266 (2012); 38 C.F.R. §§ 20.302, 20.1100 (2017).

2.  Evidence received since the February 1981 decision denying service connection for a low back disability is new and material and warrants a reopening of a claim for service connection for that disability  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for the withdrawal of the substantive appeal for an increased evaluation for hepatitis C have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for the withdrawal of the substantive appeal for service connection for diabetes mellitus have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran is seeking to reopen a previously denied claim of service connection for a low back disability.  

In general, decisions of the agency of original jurisdiction or the Board that are not appealed in the prescribed time period are final.  See, e.g., 38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  The exception to this rule is set forth at 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  In its determination of whether new and material evidence has been submitted, the Board must look to the evidence submitted since the last final denial irrespective of the basis for that denial.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

At the time of the prior denial in February 1981, VA found there was evidence of an in-service injury to the low back, he did not have a current low back disability upon his separation examination in December 1979 or upon VA examination in January 1981.  No pertinent evidence was received within a year of his notification of this denial and the Veteran did not submit a substantive appeal to the statement of the case.  Therefore, the February 1981 decision is final.

However, the results of a January 2011 VA medical examination include reports of diffuse mild degenerative joint disease in the Veteran's lumbar spine.  This examination report represents competent and probative evidence of a current lumbar spine disability.  As the presence of a current disability is a previously unestablished fact necessary to substantiate the Veteran's claim for service connection, the Board finds that this previously unconsidered evidence is both new and material.  As such, the claim for service connection for a low back disability is reopened.

II.  Withdrawn Claims

Under 38 U.S.C. § 7105, the Board may dismiss an appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision and may also be withdrawn on the record at a hearing before the Board.  38 C.F.R. § 20.202.

Through his representative, the Veteran affirmed on the record at the March 2017 Board hearing his desire to withdraw his claim for an increased evaluation for hepatitis C and for service connection for diabetes mellitus.  Therefore, a "case or controversy" involving a pending adverse determination to which the Veteran has taken exception does not currently exist with respect to the Veteran's claim for an increased hepatitis C evaluation or for service connection for diabetes mellitus.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Accordingly, the Board does not have jurisdiction to review the appeal for those issues and they are dismissed.


ORDER

The claim for service connection for a low back disability is reopened; the appeal is granted to this extent only.

The appeal for an increased initial evaluation for a hepatitis C virus infection is dismissed.

The appeal for service connection for diabetes mellitus, to include as secondary to service-connected hepatitis C, is dismissed.


REMAND

Although the Board sincerely regrets the additional delay, it must remand this matter to allow VA to satisfy its duty to assist the Veteran in the development of his claim.

As part of its duty to assist a claimant, the VA is required to make reasonable efforts to obtain evidence necessary to substantiate a claim for benefits.  38 U.S.C. 5103A(a)(1) (2012).  This obligation includes making reasonable efforts to obtain relevant private records that a claimant adequately identifies.  38 U.S.C. 5103A(b)(1).  Likewise, VA is obligated to obtain records from the Social Security Administration (SSA) if there is a reasonable possibility that the records could help substantiate the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010).  

At the hearing, the Veteran reported that he had been evaluated by SSA and attended a hearing in connection with disability benefits administered by that agency.  However, there is no indication that VA has made any attempts to secure these records.  As the underlying medical records and disability determination could provide greater insight in to the history and course of the Veteran's low back disability, the Board finds that VA must make all reasonable efforts to obtain and consider these potentially relevant records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records not currently contained in the claims file and associate them with the Veteran's claims file.

2.  Thereafter, contact SSA and obtain a copy of any decision regarding the Veteran's claim for SSA benefits, and copies of all medical records underlying any such decision.  Associate any records received from SSA with the claims file.  If no records are available, a negative response should be associated with the Veteran's claims file.

3.  After ensuring compliance with the directives above, complete any other development deemed necessary or raised by the record.

4.  Finally, readjudicate the claim on appeal.  If any benefit sought on appeal is not granted, provide the Veteran and his representative a Supplemental Statement of the Case and a reasonable amount of time to respond before returning the claim to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


